Name: Commission Regulation (EEC) No 3801/86 of 12 December 1986 fixing for 1987, the quotas for imports into Portugal of certain pigmeat products from Spain and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352/26 Official Journal of the European Communities 13 . 12. 86 COMMISSION REGULATION (EEC) No 3801/86 of 12 December 1986 fixing for 1987 , the quotas for imports into Portugal of certain pigmeat products from Spain and certain detailed rules for the application thereof pigmeat products from Spain shall be as shown in the Annex hereto. Article 2 1 . The Portuguese authorities shall issue import auth ­ orizations so as to ensure a fair allocation of the available quantity between the applicants. The quotas shall be staggered over the year as follows :  40 % during the period from 1 January to 30 April 1987,  60 % during the period from 1 May to 31 December 1987. 2. Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese auth ­ orities once the goods have been effectively imported. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), and in particular Article 1 3 thereof, Whereas the initial quotas for imports into Portugal of certain products from Spain are set out in the Annex to Commission Regulation (EEC) No 613/86 (2), as amended by Regulation (EEC) No 1995/86 (3) ; whereas Article 4 (4) (a) of Regulation (EEC) No 3792/85 lays down a minimum annual rate of increase of the quotas of 10 % ; whereas the quotas for 1987 should be fixed ; whereas these quotas are in addition to those applicable under Article 269 of the Act of Accession to imports from the Community as constituted at 31 December 1985 ; Whereas, to ensure proper management of the quotas, the applications for import authorizations should be subject to the lodging of a security ; whereas provision should also be made for the quotas to be staggered over the year ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quotas ; Whereas this Regulation replaces certain provisions of Regulation (EEC) No 613/86 ; whereas for the sake of clarity the said Regulation should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 3 The Portuguese authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. They shall transmit, not later than the 1 5th of each month, the following information on each of the products in respect of which import authorizations have been issued in the preceding month :  the quantities covered by the import authorizations issued,  the quantities imported. HAS ADOPTED THIS REGULATION : Article 4 Regulation (EEC) No 613/86 is hereby repealed.Article 1 The quotas for 1987 that Portugal may apply, pursuant to Regulation (EEC) No 3792/85, to imports of certain Article 5 This Regulation shall enter into force on 1 January 1987. (') OJ No L 367, 31 . 12. 1985, p . 7. (2) OJ No L 58 , 1 . 3 . 1986, p . 40. 0 OJ No L 171 , 28 . 6 . 1986, p . 26 . 13 . 12. 86 Official Journal of the European Communities No L 352/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX (tonnes) CCT heading No Description Quotafor 1987 01.03 Live swine : I A. Domestic species 37 . 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine 414 B. Offals : II . Other : c) Of domestic swine 116 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : A. Lard and other pig fat : I II. Other (than industrial) 29